Citation Nr: 0722041	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-24 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and tinnitus. 

In January 2007 the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript is of record in the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, or that bilateral sensorineural 
hearing loss as an organic disease of the nervous system was 
manifested within one year after service, or that any current 
bilateral hearing loss is related to service or any incident 
of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service, or that tinnitus as an organic disease of the 
nervous system was manifested within one year after service, 
or that any current tinnitus is related to service or any 
incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2005 and December 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letter 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the contents of the letters dated in 
June 2005 and December 2005 complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2006 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the veteran was notified of the 
Dingess precedent by a letter from the RO dated in April 
2006. 

II.  Factual Background

The service medical records (SMRs) are negative for any 
complaints or findings of hearing loss or tinnitus. On the 
veteran's pre-induction examination in October 1950, his ears 
were clinically evaluated as normal.  Bilateral hearing was 
reported as 15/15 to whispered voice and spoken voice.  On 
the separation examination in October 1950, the vetera's ears 
were clinically evaluated as normal.  Bilateral hearing was 
reported as 15/15 to whispered voice and spoken voice.  

Service records show that the veteran was assigned to an 
anti-aircraft artillery (AAA) unit.  

A private audiologic evaluation from the Mayo Clinic dated in 
September 2002 showed mild to severe sensorineural hearing 
loss in both ears.  Another private audiologic evaluation in 
September 2003 showed similar results.  

A letter dated in June 2005 from a private audiologist 
indicated that the veteran's initial point of contact with 
the audiologist's office was in September 2003, at which time 
audiologic evaluation showed a permanent bilateral 
sensorineural hearing loss of a mild to severe degree.  
Hearing aids were recommended.

Received from the veteran in June 2005 was a statement in 
which he indicated that when he was drafted into the Army in 
1950 he was assigned to A Company, 38th Infantry Battalion, 
7th Armored Division, at Camp Roberts, and underwent six 
weeks of basic training.  He indicated that the basic 
infantry weapon at that time was the M1 rifle, and asserted 
he was extensively exposed to noise from firing the M1 rifle 
on the training range in January 1951.  He reported that no 
hearing protection was provided.  He claimed that when he 
came off the rifle range his head was ringing, and that the 
ringing subsided in a few days.  He indicated that after 
basic training, he was aassigned to C Battery, 4th AAA 
Battalion at Fort Bliss, for eight weeks of advanced training 
on quad 50-caliber machine guns and 40-mm twin cannons 
mounted on the rear of a half track vehicle.  He stated that 
all of this training was done without ear protection, and 
that he had ringing in his ears again.  He was then sent to 
Korea for 10 months and assigned to a 155-mm howitzer 
battalion.  He indicated he was not assigned to a gun crew, 
but from time to time was exposed to repeated gun fire with 
no ear protection.  He said he had put off filing a claim 
because initially his hearing was reasonably good, but in 
recent years his hearing had been failing.  

On VA examination in September 2005, an audiological 
evaluation revealed pure tone thresholds for the right ear, 
in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) as 
follows:  50, 85, 85, 85, and 85, and pure tone thresholds 
for the left ear as follows:  40, 55, 80, 80, and 80.  The 
examiner noted that the veteran's claims file was reviewed, 
and that the veteran reported a history of noise exposure to 
field artillery during military service in Korea.  The 
veteran denied post-service noise exposure, and indicated he 
had worked in property management.  He reported bilateral, 
constant, severe tinnitus for 40 years.  The diagnosis 
included moderate to severe sensorineural bilateral hearing 
loss.  The examiner opined that "although it is possible 
that the hearing loss and tinnitus had their origins in the 
service, the ratio of possibility is so difficult to 
determine that it would only be speculative".  

At his January 2007 Travel Board hearing before the 
undersigned, the veteran reiterated that he was exposed to 
noise during M1 rifle practice on the range during basic 
training, and that after being on the range his ears rang 
terribly.  He was then shipped to Fort Bliss to an anti-
aircraft artillery school for eight weeks, and received no 
hearing protection on the quad-50 machine guns and dual 40 mm 
cannons.  He testified he was not on a gun crew in Korea, but 
rather was a battery clerk who did administrative details, 
but was near enough to be exposed to gun fire.  He claimed 
that about 20 years after service he had a company physical 
examination and the audiologist told him he had some hearing 
loss.  He testified that the ringing in his ears came back, 
but he could hear okay.  He said he only filed his claim four 
years ago because he could not even hear a conversation by 
that point.  He had hearing aids, but still had ringing in 
his ears.  He testified that after service he had no noise 
exposure, as he worked in management at the Chevron Oil 
Compnay.  With further regard to his basic training, the 
veteran testified he would spend the entire day on the rifle 
range, although he would fire his own weapon rifle for only a 
half hour.  He averred that the discomfort and hearing loss 
from the rifle range noise exposure would go away within a 
day or so.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as an organic disease of the 
nervous system) will be presumed if such disease becomes 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted, the veteran contends that his present bilateral 
hearing loss and tinnitus were caused by noise exposure 
during service, including exposure to gunfire from his M1 
rifle on the rifle range during 6 weeks of basic training; 
exposure to Quad 50-caliber machine guns and 40 mm twin 
cannons during 8 weeks of advanced training; and his exposure 
to gun fire while assigned to 155 mm howitzer battalion as a 
battery clerk in Korea (and not as a member of the gun crew).  
He claims that he was offered no ear protection during 
service.  

The SMRs show no complaints or findings of hearing loss or 
tinnitus.  The veteran's hearing was evaluated as 15/15 on 
whispered and spoken voice testing on both his pre-inducation 
examination and his separation examination.  His service 
records confirm his assignment to an infantry battalion 
during basic training, and to an anti-aircraft artillery 
battalion later in service.  Thus, his exposure to excessive 
noise in service is apparent.  In addition, audiograms 
confirm that the veteran does have current bilateral hearing 
loss disability, for VA purposes, as defined in 38 C.F.R. § 
3.385.  In addition, he has reported having a 40-year history 
of tinnitus on the most recent VA examination.  What is at 
issue is whether the veteran's bilateral hearing loss and/or 
his tinnitus are causally related to his active military 
service.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held that "where there was 
no evidence of the veteran's hearing disability until many 
years after separation from service, '[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . .'"  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).

The first medical evidence of any hearing loss was shown in 
2002, at which time an audiologic evaluation showed bilateral 
sensorineural hearing loss.  The first mention of tinnitus 
was when the veteran filed his claim for service connection 
for tinnitus in March 2005, and at his VA examination in 
September 2005.  With regard to the possibility of a medical 
link between the veteran's current hearing loss disability 
and tinnitus and his exposure to weapons and other noise in 
service, the Board notes that there is no competent evidence 
of record which establishes an etiological relationship 
between service and the veteran's bilateral hearing loss and 
tinnitus.  When he was examined by VA in September 2005, his 
history of noise exposure in service was noted, and the VA 
examiner reviewed the claims file, but the VA examiner opined 
that, although it is "possible" that the veteran's hearing 
loss and tinnitus had their origins in service, "the ratio 
of possibility" is "so difficult to determine that it would 
only be speculative".  

With regard to noise exposure, VA has essentially conceded 
that the veteran was exposed to acoustic trauma on service.  
The veteran is certainly capable of providing history of 
exposure to excessive noise in service, and the Board, noting 
his service, accepts his account.  However, a layperson is 
not qualified to opine on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the present case, the veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claims.  Rather, there is one competent medical 
opinion of record (the VA examiner's opinion), which the 
Board finds to be probative and persuasive because it is 
based upon a review of the veteran's complete claims file, 
acknowledges the veteran's exposure to noise in service, and 
provides a rationale for the opinion.  The Board has no basis 
upon which to reject this VA examiner's considered opinion.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that evidence which merely suggests a possibility 
that a claimed disorder resulted from service is insufficient 
to establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the claimed disorder "may or may not" exist or "may 
or may not" be related, is too speculative to support a 
claim).

With consideration of the VA examiner's report, the length of 
time following service prior to a recorded diagnosis of 
bilateral hearing loss or tinnitus, and the absence of any 
medical opinion suggesting a causal link between the 
veteran's bilateral hearing loss or tinnitus and his service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

The Board appreciates the veteran's forthright testimony at 
his Travel Board hearing, and views with admiration the 
veteran's honorable service to the Nation in the U.S. Army 
during the Korean conflict, to include his receipt of the 
Korean Service Medal with Bronze Service Star, and the United 
Nations Service Medal with Overseas Bar. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


